Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20124402F
Release Date: 11/2/2012
CC:LB&I:HMT:DET:SGCappellino
PREF-112821-12
date:

August 9, 2012

to:

----------------, Global Team Manager
---------------------------, Account Coordinator
-----------------------, Team Manager
--------------------, Employment Tax Specialist
from: Steven G. Cappellino
Senior Attorney (Detroit)
(Large Business & International)

subject:

Form 1099 Requirements for Claims
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Taxpayer = ---------------------------------------------Claims
= -------------------------X
= -----------

ISSUES
1. Is there a Form 1099 filing requirement for Taxpayer with respect to settlement
amounts paid to its customers in settlement of Claims?
2. Is there a Form 1099 filing requirement for Taxpayer with respect to settlement
amounts paid to attorneys representing Taxpayer customers pursuing -----------------claims?

CONCLUSIONS

PREF-112821-12

2

1. Taxpayer does not have a Form 1099 filing requirement for amounts paid to its
customers in settlement of Claims unless it is aware the payment (or any portion of
such payment) is income to its customer.
2. Taxpayer does have a Form 1099 filing requirement for amounts paid to attorneys in
conjunction with settlements of Claims.
FACTS
Taxpayer is in the business of selling X to its customers. Occasionally, X has
manufacturing defects or requires repeated repairs.------------------------------------Federal ------------------------------------------------------------------------------------------and state ---- laws
were enacted to protect consumers in these situations by providing a basis for
submitting claims against the manufacturers. The ----------------------------------------------------------------------------------manufacturer may be obligated to pay the customer’s attorney
fees in a successful ------------suit. For some of the customer claims submitted against
Taxpayer under these laws, the company reaches a settlement with the customer and
makes payments to resolve any potential liability. Payments are made in one of two
ways:
1. on one check with both the customer’s name and the attorney on the check,
which is then sent to the attorney (i.e., the check includes both the attorney fees
and the amount that will go to the customer). The attorney then takes its fees
from the check and distributes the remainder to their client; or
2. on two different checks, with one check to the attorney for their fees, and another
check to the customer for the balance of the settlement.
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------LAW
Section 6041(a) of the Internal Revenue Code, as amended (the “Code”) provides:
All persons engaged in a trade or business and making payment in the course of such
trade or business to another person, of rent, salaries, wages, premiums, annuities,
compensations, remunerations, emoluments, or other fixed or determinable gains, profits,
and income…other than payments with respect to which a statement is required under
the authority of …6045), of $600 or more in any taxable year, or, in the case of such
payments made by the United States, the officers or employees of the United States
having information as to such payments and required to make returns in regard thereto
by the regulations hereinafter provided for, shall render a true and accurate return to the
Secretary, under such regulations and in such form and manner and to such extent as
may be prescribed by the Secretary, setting forth the amount of such gains, profits, and
income, and the name and address of the recipient of such payment.

Treas. Reg. § 1.6041-1(a)(1)(i) notes that information returns are required for payments

PREF-112821-12

3

made “in the course of its trade or business to another person of fixed or determinable
income.”1 Income is “fixed” when “paid in amounts definitely predetermined” pursuant
to Treas. Reg. § 1.6041-1(c), and is “determinable” when “there is a basis of calculation
by which the amount to be paid may be ascertained.” The fixed and determinable
income requirement is not met, however, when the payor does not know whether a
payment is income to a payee, as described in PLR 201147014:2
Because section 6041(a) is conditioned on a payor knowing that a payment to a payee is
in the nature of income and the amount of such income, if a payor cannot determine
either that a payment is in the nature of income or in what amount, then the payor is not
required to file an information return under section 6041(a).

If the payor is aware of the amount of its payment that is income to the payee, it reports
that amount under section 6041.3 Treas. Reg. § 1.6041-1(f)(1) notes that the amount to
report will often be “the gross amount of the payment or payments before fees,
commissions, expenses, or other amounts owed by the payee to another person have
been deducted), whether the payment is made jointly or separately to the payee and
another person,” and the following examples are provided in Treas. Reg. § 1.60411(f)(2):
Example 1. Attorney P represents client Q in a breach of contract action for lost profits
against defendant R. R settles the case for $100,000 damages and $40,000 for attorney
fees. Under applicable law, the full $140,000 is includible in Q's gross taxable income. R
issues a check payable to P and Q in the amount of $140,000. R is required to make an
information return reporting a payment to Q in the amount of $140,000. For the rules with
respect to R's obligation to report the payment to P, see section 6045(f) and the
regulations thereunder.
Example 2. Assume the same facts as in Example 1, except that R issues a check to Q
for $100,000 and a separate check to P for $40,000. R is required to make an information
return reporting a payment to Q in the amount of $140,000. For the rules with respect to
R's obligation to report the payment to P, see section 6045(f) and the regulations
thereunder.

Section 6045(f) focuses on the reporting requirements when payments are made to
attorneys. Section 6045(f)(1)(A) states that a return is required when a person engaged
in a trade or business makes any payment to an attorney in connection with legal
services in the course of its trade or business, whether or not such services are
1

(emphasis added).
See PLR 201147014, Nov. 25, 2011. The PLR cites Rev. Rul. 80-22 as authority for the premise, noting
the following example from the Revenue Ruling: “the Service held in Rev. Rul. 80-22, 1980-1 C.B. 286,
that an insurance company was not required to file returns under section 6041(a) for crop insurance
proceeds paid to certain farmers because the insurer did not know if the payments were income to the
farmers. For farmers who had informed the insurance company that they were required to capitalize
farming expenses, the amount of insurance proceeds constituting income depended on each farmer's
basis in the destroyed crops. That information was not known to the insurance company, and the
company could not require the farmers to disclose the information. As the revenue ruling illustrates,
however, the facts and circumstances must render the income not fixed and determinable.
3
See Treas. Reg. § 1.6041-1(f).
2

PREF-112821-12

4

performed for the payor).4 “Payor” is defined under Treas. Reg. § 1.6045-5(d)(3) to
include “a person who makes a payment if that person is an obligor on the payment,
including a person who pays a settlement amount to an attorney of a client who has
asserted a tort, contract, violation of law, or workers' compensation claim against that
person.” An exception applies for whatever portion of the payment is required to be
reported under section 6041(a).5
Treas. Reg. § 1.6045-5(a)(1) provides additional guidance on reporting payments to
attorneys. The regulation notes that the reporting requirement applies whether or not a
portion of a payment is kept by the attorney as compensation for legal services
rendered, or other information returns are required with respect to some or all of a
payment. Treas. Reg. § 1.6045-5(f) also provides the following examples:6
Example 1. One check--joint payees--taxable to claimant. Employee C, who sues
employer P for back wages, is represented by attorney A. P settles the suit for $300,000.
The $300,000 represents taxable wages to C under existing legal principles. P writes a
settlement check payable jointly to C and A in the amount of $200,000, net of income and
FICA tax withholding with respect to C. P delivers the check to A. A retains $100,000 of
the payment as compensation for legal services and disburses the remaining $100,000 to
C. P must file an information return with respect to A for $200,000 under paragraph (a)(1)
of this section. P also must file an information return with respect to C under sections
6041 and 6051, in the amount of $300,000. See §§ 1.6041–1(f) and 1.6041–2.
Example 2. One check--joint payees--excludable to claimant. C, who sues corporation P
for damages on account of personal physical injuries, is represented by attorney A. P
settles the suit for a $300,000 damage payment that is excludable from C's gross income
under section 104(a)(2). P writes a $300,000 settlement check payable jointly to C and A
and delivers the check to A. A retains $120,000 of the payment as compensation for legal
services and remits the remaining $180,000 to C. P must file an information return with
respect to A for $300,000 under paragraph (a)(1) of this section. P does not file an
information return with respect to tax-free damages paid to C.
Example 3. Separate checks--taxable to claimant. C, an individual plaintiff in a suit for lost
profits against corporation P, is represented by attorney A. P settles the suit for $300,000,
all of which will be includible in C's gross income. A requests P to write two checks, one
payable to A in the amount of $100,000 as compensation for legal services and the other
payable to C in the amount of $200,000. P writes the checks in accordance with A's
instructions and delivers both checks to A. P must file an information return with respect
to A for $100,000 under paragraph (a)(1) of this section. Pursuant to § 1.6041–1(a) and
(f), P must file an information return with respect to C for the $300,000.

ANALYSIS
1. Form 1099 Reporting to Customers for Claims

4

(Emphasis added).
See section 6045(f)(1)(B). See also Treas. Reg. § 1.6041-1(a)(1).
6
The regulation notes that the examples assume that P is not a payor with respect to A, the attorney,
under section 6041, and that section 6041 should be consulted on filing requirements pertaining to C.
5

PREF-112821-12

5

Under section 6041 and Treas. Reg. § 1.6041-1(a)(1), the settlement payments made
by Taxpayer on ----------------- claims are in fact made in the course of its trade or
business, but the issue is whether such payments are “fixed and determinable income”
under Treas. Reg. § 1.6041-1(c). Taxpayer has indicated that it does not know whether
the ----------------payments constitute income to its customers because its customers did
not disclose their basis in X, similar to the scenario described in Rev. Rul. 80-22.
Therefore, under either factual scenario presented by the taxpayer (i.e. making the
settlement payment via a dual party check sent to the attorney or via two separate
checks to the attorney and customer), such payments will not be considered “fixed and
determinable income,” and there is not a Form 1099 filing requirement.
If Taxpayer is aware of the amount of income that a customer would recognize, such
amount would be fixed and determinable income, and Taxpayer would have a Form
1099 filing requirement. Under either scenario (dual or separate checks), the full
amount of settlement (including attorney fees) would be reportable as described in
Examples 1 and 2 under Treas. Reg. § 1.6041-f(2).
2. Form 1099 Reporting to Attorneys for Claims
Taxpayer will have a reporting requirement with respect to the attorneys under either
factual scenario described above regardless of whether the settlement paid by
Taxpayer is income to its customer. Under section 6045(f)(1)(A) and Treas. Reg. §
1.6045-5(d)(3), Taxpayer is a payor who has made payment to an attorney in
connection with legal services (in this case, in settlement of a claim against Taxpayer),
thereby requiring the issuance of a Form 1099 to such attorney. The amount reportable
on the Form 1099 to the attorney will depend on the factual scenario presented by the
taxpayer.
Under the first scenario where a dual-party check for the full settlement amount is
issued to the attorney, Taxpayer will issue a Form 1099 to the attorney for the full
amount of the check as described in Examples 1 and 2 of Treas. Reg. § 1.6045-5(f).
This includes the portion which ultimately will be distributed by the attorney to the
customer after fees are subtracted out. Under the second scenario in which separate
checks are issued to the attorney and to the customer, Taxpayer will issue a Form 1099
to the attorney for only the amount issued to the attorney, as described in Example 3 of
Treas. Reg. § 1.6045-5(f).

PREF-112821-12

6

Please call (313) 628-3100 if you have any further questions.

ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)

By: _____________________________
Steven G. Cappellino
Senior Attorney (Detroit)
(Large Business & International)

